         Case 1:16-cr-00692-JMF Document 529 Filed 04/01/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                Consent Order of Restitution
        v.
                                                                          S8 16 Cr. 692 (JMF)
 SERGEJS LOGINS,

                       Defendant.



       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Emily A. Johnson, Assistant United

States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts One and

Two of the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

       1.      Amount of Restitution

       SERGEJS LOGINS, the Defendant, shall pay restitution in the total amount of

$888,585.32, pursuant to 18 U.S.C. §§ 3663, 3663A, to the victims of the offense charged in Count

One. The names, addresses, and specific amounts owed to each victim are set forth in the Schedule

of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of

a change of address of a victim, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

               A.      Joint and Several Liability

       Restitution is joint and several with co-defendants in 16 Cr. 692(JMF).

               B.      Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed
         Case 1:16-cr-00692-JMF Document 529 Filed 04/01/21 Page 2 of 5




proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

        In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2). While serving the term of imprisonment, the Defendant shall make

installment payments toward his restitution obligation, and may do so through the Bureau of

Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP

may establish a payment plan by evaluating the Defendant’s six-month deposit history and

subtracting an amount determined by the BOP to be used to maintain contact with family and

friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall

help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting his

restitution obligation. Any unpaid amount remaining upon release from prison will be paid as

specified by the Court.

       3.        Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

                                                  2
          Case 1:16-cr-00692-JMF Document 529 Filed 04/01/21 Page 3 of 5




order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

        6.      Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

                                                    3
         Case 1:16-cr-00692-JMF Document 529 Filed 04/01/21 Page 4 of 5




by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney for the
   Southern District of New York

   By: ___________________________                              __3/30/21____
       Emily A. Johnson                                         DATE
       One Saint Andrew’s Plaza
       New York, NY 10007
       Tel.: (212) 637-2409

   SERGEJS LOGINS


   By: Sergeis      Logins (as authorized by counsel to sign) _____________
       ___________________________                             4/1/2021
       Sergejs Logins                                         DATE


        Michael W. Martin
   By: ___________________________                              _____________
                                                                 4/1/2021
       Michael W. Martin, Esq.                                  DATE
       150 W. 62nd Street, 9th Floor
       New York, NY 10023
       Tel.: (212) 636-6923

SO ORDERED:

                                                                 April 1, 2021
       ___________________________________                      _____________
       HONORABLE JESSE FURMAN                                   DATE
       UNITED STATES DISTRICT JUDGE




                                                 4
Case 1:16-cr-00692-JMF Document 529 Filed 04/01/21 Page 5 of 5




                  SEALED
                  Exhibit A
